The petition in this case was filed on the 28th day of April, 1880, and avers among other things, that the claimant was the owner of the northwest fractional quarter (N. W. ¼) of section 13, township 7, north, range 7 east of the 4th P. M., containing 28 acres; also that part of the southeast quarter (S. E. ¼) of section 14 in township 7, north range 7, east of the 4th P. M., lying east and northeast of the track of the Peoria, Pekin & Jacksonville Railroad, containing 38 acres. That by the construction of a dam in the Illinois river near Copperas Creek by the authority of the State of Illinois the water in said river had been permanently raised so as to damage claimant’s land to the sum of $360.00. It appears in proof that the dam was constructed and closed in October, 1877. We think the cause of action accrued at that time as decided in the case, of William R. Fairbanks for the use of the First Rational Bank of Lacón v. The State of Illinois. This claim not having been filed within two years from that date it is in our opinion barred by the statute of limitations. We have not investigated the merits of this claim. Our conclusion is that the claim is barred by the statute of limitations, and for that reason, is rejected.